DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a pressure spring attached between the fuse head and the housing, does not reasonably provide enablement for a pressure element comprising structure other than a pressure spring.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Paragraphs [0032] and [0039] of the applicant’s specification disclose a “pressure spring” attached between the fuse head and the housing.  The specification fails to disclose a pressure element structure that is not a pressure spring.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10, 11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, the scope of the term, “pressure element”, is unclear.  Paragraphs [0032] and [0039] of the applicant’s specification disclose a “pressure spring” attached between the fuse head and the housing.  It is unclear whether the term, “pressure element”, is intended to encompass structure other than the disclosed pressure spring attached between the fuse head and the housing. 
In claim 3, it is unclear whether the term, “a receiving means for the fuse head”, refers to the “screw connection” structure already recited in amended claim 1.  If it does, then the term, “a receiving means for the fuse head”, is redundant and should be deleted.
In claim 6, the terms, “separating medium” and “separating means” appear to be claiming the same element because the applicant’s specification has disclosed “air” as the separating medium or separating means in paragraph [0042].

Claims 1-7, 10, 11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the pressure spring 15 circumferentially disposed about the blasting cap 1 to ensure separation of the basting cap and the delay element 14 from the explosive 3 during a fire or cook-off event (see at least specification paragraph [0049])

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10, 11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the PRB SA (CH 390 092 A).  The following rejection is made in light of the 35 U.S.C 112(a) and 35 U.S.C 112(b) rejections present above.
Regarding claims 1, 3, 13 and 15 PRB SA discloses a grenade (see the Figure) at least having a housing 7, 5, 10 and an explosive 9 held therein and also a fuse head 1 having a blasting cap 4, the housing including a sleeve insert 8 in the housing 7, 5, 10 wherein the fuse head 1 is rotatably connected to the housing (screw threads visible in the figure), wherein the blasting cap 4 is height-adjustable in the sleeve insert 8 (inherently by virtue of the screw thread connection) based on a rotation of the fuse head 1 with respect to the housing 7, the pressure element 2 (trigger lever 2) attached between the fuse head 1 and the housing 7, 5, 10.
Regarding claim 2, it is inherent to PRB SA that the striker (also labeled 2 in the figure) strikes a primer cap in the fuse head.
Regarding claim 4, 6 and 7, the blasting cap 4 appears to be adjacent the base of the fuse head 1 and is inherently insulated therewith, at least to some degree. It is also inherent that at least some air occupies a space between the blasting cap 4 and the surrounding sleeve insert 8, which is closed at the base.
Regarding claim 5, the sleeve insert 8 of PRB SA delimits the explosive 9.
Regarding claims 10 and 11, PRB SA appears to read on the recited modular assembly limitations (see the figure) at least upon disassembly of the grenade.
Regarding claim 14, a delay 41 enables transmission of the ignition from the striker 2 initiated primer cap at the top of the fuse head to the blasting cap at the opposite end of the blasting cap. 
Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive. Using the broadest reasonable interpretation standard, and in light of the 35 U.S.C 112(a) and 35 U.S.C 112(b) rejections presented above, PRB SA discloses the pressure element 2 (the trigger lever 2 attached between the fuse head 1 and the housing 7, 5, 10) that reads on the “pressure element” recited in the applicant’s independent claim 1 as amended on 09/22/2022.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/            Primary Examiner, Art Unit 3641